Cite as: 595 U. S. ____ (2021)             1

                   Statement of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
     RONRICO SIMMONS, JR. v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
             No. 20–1704.   Decided November 1, 2021

   The petition for a writ of certiorari is denied.
   Statement of JUSTICE SOTOMAYOR, with whom JUSTICE
KAGAN joins, respecting the denial of certiorari.
   RonRico Simmons, Jr., alleges that he was unable to file
a habeas petition within one year of his federal conviction,
the general deadline for seeking such relief, because the
state prisons where he was imprisoned had no materials
about federal habeas law. See 28 U. S. C. §2255(f )(1). The
Sixth Circuit, however, concluded that even if the state
prisons lacked any such legal materials, Simmons’ petition
was time barred because Simmons, in his pro se filing,
failed “to allege a causal connection” between his inability
to access materials about federal habeas law and his failure
to file a federal habeas petition. 974 F. 3d 791, 798 (2020).
Because this petition does not meet our traditional criteria
for review, I do not dissent from the denial of certiorari. I
write separately to stress that the Sixth Circuit’s parsimo-
nious reading of Simmons’ pro se motion appears contrary
to our longstanding instruction that pro se filings must be
“liberally construed.” Estelle v. Gamble, 429 U. S. 97, 106
(1976).
   This Court has long held that “ ‘the fundamental consti-
tutional right of access to the courts requires prison author-
ities to assist inmates in the preparation and filing of mean-
ingful legal papers by providing prisoners with adequate
law libraries or adequate assistance from persons trained
in the law.’ ” Lewis v. Casey, 518 U. S. 343, 346 (1996) (quot-
2                   SIMMONS v. UNITED STATES

                      Statement of SOTOMAYOR, J.

ing Bounds v. Smith, 430 U. S. 817, 828 (1977)). Specifi-
cally, prisons must provide the legal materials and “tools
. . . that the inmates need in order to attack their sentences,
directly or collaterally.” Lewis, 518 U. S., at 355. Several
Circuits have held, therefore, that a prison’s failure to pro-
vide these “tools” may constitute an unconstitutional gov-
ernment impairment that tolls the 1-year statutory filing
deadline for seeking habeas relief under §2255 or §2244.*
If this rule applied to Simmons, his habeas petition was
timely because he filed it within a year of his arrival at a
prison that enabled him to access federal legal materials.
See §2255(f )(2).
    The Sixth Circuit held that Simmons’ petition was time
barred, even if he had no access to federal habeas materials
and even if this lack of access was unconstitutional, because
it found his explanation “conclusory” as to why a lack of all
federal habeas materials impeded his filing. 974 F. 3d, at
797. The court acknowledged that Simmons had alleged
that the lack of access to federal law “prevented” him from
filing and that he “did not, strictly speaking, need to answer
any particular question” in the allegations of his petition.
Ibid. It nonetheless concluded that he should have known
to provide additional details by, for instance, explaining
that he discovered the lack of materials when he attempted
to go to the library or asked for legal assistance. Ibid.
    The Sixth Circuit’s reasoning appears questionable. To
the extent the court was imposing a diligence requirement
for invoking the §2255(f )(2) filing deadline, that require-
ment appears nowhere in the provision’s text. To the extent
the court was not imposing such a requirement, it was

——————
  *See Estremera v. United States, 724 F. 3d 773, 776 (CA7 2013) (ad-
dressing 28 U. S. C. §2255(f )(2)’s deadline for filing §2255 petitions);
Egerton v. Cockrell, 334 F. 3d 433, 439 (CA5 2003) (addressing
§2244(d)(1)(B)’s deadline for filing §2244 petitions); Whalem/Hunt v.
Early, 233 F. 3d 1146, 1147–1148 (CA9 2000) (en banc) (same).
                 Cite as: 595 U. S. ____ (2021)            3

                  Statement of SOTOMAYOR, J.

likely imposing an inappropriately high bar on a pro se fil-
ing. Simmons specified the legal materials that were una-
vailable: the “ ‘Rules Governing 2255 Proceedings and [the
Antiterrorism and Effective Death Penalty Act of 1996]
statute of limitations,’ ” as well as any “ ‘federal Law Li-
brary.’ ” Id., at 793. And he explained that this lack of ac-
cess “ ‘prevented him from having the ability to timely pur-
sue and know the timeliness for filing a 2255 Motion.’ ”
Ibid. Little “liberal construction” is required to understand
this as pleading causation: Simmons alleged that his ina-
bility to access habeas law materials prevented him from
understanding how and when to file a habeas petition, and
therefore from filing. See Lewis, 518 U. S., at 351 (noting
that an inmate could plead a violation of right of access to
the courts because he “suffered arguably actionable harm
that he wished to bring before the courts, but was so sty-
mied by inadequacies of the law library that was unable
even to file a complaint”).
   As this Court has repeatedly stressed, “ ‘a pro se com-
plaint, however inartfully pleaded, must be held to less
stringent standards than formal pleadings drafted by law-
yers.’ ” Erickson v. Pardus, 551 U. S. 89, 94 (2007) (per cu-
riam) (summarily reversing where a pro se complaint was
dismissed “on the ground that petitioner’s allegations of
harm were too conclusory to put these matters in issue”).
These liberal construction requirements for pro se litigants
carry particular weight when courts consider habeas fil-
ings, given that “[t]he writ of habeas corpus plays a vital
role in protecting constitutional rights.” Slack v. McDaniel,
529 U. S. 473, 483 (2000).
   A petitioner’s failure to explain causation adequately
may be proper cause for the court to provide clear guidance
and an opportunity to remedy, or to hold an evidentiary
hearing to determine the relevant facts, as other Circuits
have required in similar circumstances. See, e.g., Es-
tremera v. United States, 724 F. 3d 773, 777 (CA7 2013);
4                SIMMONS v. UNITED STATES

                  Statement of SOTOMAYOR, J.

Whalem/Hunt v. Early, 233 F. 3d 1146, 1148 (CA9 2000)
(en banc). It is rarely a reason to find a pro se habeas peti-
tion time barred on the pleadings. I trust the courts of ap-
peals will do so only where our liberal pleading standards
warrant such a harsh result.